286 So. 2d 857 (1973)
Ex parte Regionald V. Barber.
In re Reginald V. BARBER
v.
Lialine BARBER.
SC 599.
Supreme Court of Alabama.
December 6, 1973.
J. U. Blacksher, Mobile, Jack Greenberg, James M. Nabrit, III, and Norman J. Chachkin, New York City, for petitioner.
No brief for respondent.
BLOODWORTH, Justice.
Petition of Reginald V. Barber for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Barber v. Barber, 51 Ala. App. 448, 286 So. 2d 852.
Writ denied.
HEFLING, C. J., and COLEMAN, McCALL and JONES, JJ., concur.